Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group A, including claims 1-19, in the reply filed on 03 Mar. 2022 is acknowledged.
Applicant’s election with traverse of Group A-5-6, including claim 18, amended claim 19 and new claim 21, in the reply filed on 03 Mar. 2022 is acknowledged. 
Applicant argues that a search of all the claims would not impose a serious burden on the Office because searching prior art for an interplanetary module should result in prior art for a plane, a satellite, a spacecraft, a drone, and a missile.
This argument is not found persuasive because the search for the embodiments of claims 13-18 would involve different search terms, such as different surrounding fluids and different operating conditions, for example, Reynolds numbers, for each of these embodiments. 
Given that applicant has not persuasively pointed out any errors in the restriction requirement, it is the examiner’s position that the requirement remains proper and is therefore maintained.  The requirement is therefore made FINAL
Claims 7-11 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 03 Mar. 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12, 18-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all 
(a) The quantity of experimentation necessary is great since claims 1-6, 12, 18-19, and 21 read on an article that contains a hydrophobically-coated region that repulses any fluid from an article while the article moves through the fluid whereas the specification only discloses superhydrophobic surfaces that reduce drag in water.
(b) There is no direction or guidance presented for making an article that contains a hydrophobically-coated region that repulses any fluid from an article while the article moves through the fluid.
(c) There is an absence of working examples concerning how to make an article that contains a hydrophobically-coated region that repulses any fluid from an article while the article moves through the fluid.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-6, 12, 18-19, and 21.
Specifically, applicant claims an article that contains a hydrophobically-coated region that repulses the fluid from the article while the article is moving through a fluid.  Applicant has not shown how to form such a surface.  Applicant in their Background Art section reviews prior art on superhydrophobic surfaces that have been shown to reduce drag in water.  However, applicant has does not mention superhydrophobic surfaces being an element of their invention 
Further, applicant claims embodiments in which the fluid is not water, including gases, yet applicant does not enable one of ordinary skill in the art to form surfaces for embodiments for non-aqueous fluids or gases.  It is the examiner’s position that applicant’s invention depends on the properties of the fluid, the surface, and fluid-surface interactions, while applicant’s disclosure is limited to teaching the formation of hydrophobic surfaces, which have been shown to work in water-based environments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 contains the trademark/trade name Monel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the an alloy and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (“Wetting and superhydrophobic properties of PECVD grown hydrocarbon and fluorinated-hydrocarbon coatings,” Appl.Surf.Sci., Vol. 256, pp. 3698-3701, published 4 Jan. 2010, hereinafter Sarkar) in view of Bidkar et al. (“Skin-friction drag reduction in the turbulent regime using random-textured hydrophobic surfaces,” Phys.Fluids, Vol. 26, 085108, pp. 1-18, published 15 Aug. 2014).
Regarding claims 1, 2, and 6, Sarkar teaches the growth of superhydrophobic fluorinated-hydrocarbon coatings on aluminum surfaces using plasma-enhanced chemical vapor deposition (PECVD) (Abstract).  Sarkar reports that the micro-nanorough pattern allows for large amount of air entrapment (page 3698, 1st column, 1. Introduction section, 2nd paragraph).
Sarkar does not disclose that his surface reduces drag if the coated object moves through a fluid.

Given that Sarkar and Bidkar are drawn to superhydrophobic surfaces that entrap air, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce drag as taught by Bidkar using the hydrophobic surface of Sarkar.  Since Sarkar and Bidkar are drawn to superhydrophobic surfaces, one of ordinary skill in the art would have a reasonable expectation of success in using Sarkar’s surface to reduce drag as taught by Bidkar.  Further, Bidkar reports that technologies for reducing hydrodynamic skin-friction have a huge potential for energy savings ranging from propulsion of marine vessels to transporting liquids in pipes (Abstract).
It is the examiner’s position that given the invention of Sarkar in view of Bidkar has a hydrophobic coating the same as the claimed invention, the hydrophobically-coated article of Sarkar in view of Bidkar would inherently would inherently repulse fluid from the article while the article is moving through the fluid as presently claimed.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Superhydrophobic coatings fabricated with polytetrafluoroethylene and SiO2 nanoparticles by spraying process on carbon steel surfaces,” Appl.Surf.Sci., Vol. 349, pp. 724-732, published 19 May 2015, hereinafter Wang) in view of Bidkar et al. (“Skin-friction drag .
Regarding claims 1, 3-4, and 6, Wang teaches the fabrication of a superhydrophobic coating comprising polytetrafluoroethylene and silicon oxide nanoparticles on carbon steel surfaces (Abstract).  Wang teaches that his superhydrophobic surfaces trap air (Abstract).
Wang does not disclose that his surface reduces drag if the coated object moves through a fluid.
Bidkar teaches that random textured hydrophobic surfaces formed by spraying reduced skin-friction drag in water tunnel tests water tunnel tests (Abstract) wherein the surfaces are superhydrophobic (page 0185108-4, first full paragraph).  Bidkar teaches that the surface must retain trapped air to obtain skin-friction drag reduction (Abstract), thus, the object must be surrounded by air before placed in a water environment.
Given that Wang and Bidkar are drawn to superhydrophobic surfaces formed by spraying, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce drag as taught by Bidkar using the hydrophobic surface of Wang.  Since Wang and Bidkar are drawn to superhydrophobic surfaces, one of ordinary skill in the art would have a reasonable expectation of success in using Wang’s surface to reduce drag as taught by Bidkar.  Further, Bidkar reports that technologies for reducing hydrodynamic skin-friction have a huge potential for energy savings ranging from propulsion of marine vessels to transporting liquids in pipes (Abstract).
It is the examiner’s position that given the invention of Wang in view of Bidkar has a hydrophobic coating the same as the claimed invention, the hydrophobically-coated article of .

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over King and Cannon (US Patent Application 2012/0052241 A1, published 01 Mar. 2012, hereinafter King) in view of Bidkar et al. (“Skin-friction drag reduction in the turbulent regime using random-textured hydrophobic surfaces,” Phys.Fluids, Vol. 26, 085108, pp. 1-18, published 15 Aug. 2014) and evidence provided by Helmenstine (“What is brass? Composition and properties,” ThoughtCo, published 30 Jan. 2020, hereinafter Helmenstine), Helmenstine (“Iron Alloys,” ThoughtCo, published 02 Oct. 2019, hereinafter Helmenstine II)  and Kopeliovich (“Fluoropolymers,” SubsTech, published 04 Aug. 2013, hereinafter Kopeliovich).
Regarding claims 1 and 3-6, King teaches the fabrication of flexible superhydrophobic films that may be attached to a variety of objects that allow for the selective control of the wettability of the surface (Abstract).  King teaches that his flexible superhydrophobic films may comprise a coating of fluorinated polymers (Claim 47).  King teaches surfaces that retain air pockets on the surface when in water (Figures 9 and 16).  King teaches his films can be attached to brass, copper, copper alloys, nickel alloys, aluminum alloys, and iron alloys (paragraph 0032).  King teaches his surfaces can be use on aircraft wings, boats, inner and outer surfaces of pipes, and turbine blades (paragraph 0077).
As evidenced by Helmenstine, brass is 55-95 wt.% copper (page 1, 1st paragraph).
As evidenced by Helmenstine II, carbon steel and stainless steel are iron alloys (page 1).
th bullet).
King does not disclose that his surface reduces drag if an object with his surface moves through a fluid.
Bidkar teaches that random textured hydrophobic surfaces formed by spraying reduced skin-friction drag in water tunnel tests water tunnel tests (Abstract) wherein the surfaces are superhydrophobic (page 0185108-4, first full paragraph).  Bidkar teaches that the surface must retain trapped air to obtain skin-friction drag reduction (Abstract), thus, the object must be surrounded by air before placed in a water environment.
Given that King and Bidkar are drawn to superhydrophobic surfaces that trap air in water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce drag as taught by Bidkar using the hydrophobic surface of King.  Since King and Bidkar are drawn to superhydrophobic surfaces, one of ordinary skill in the art would have a reasonable expectation of success in using King’s surface to reduce drag as taught by Bidkar.  Further, Bidkar reports that technologies for reducing hydrodynamic skin-friction have a huge potential for energy savings ranging from propulsion of marine vessels to transporting liquids in pipes (Abstract).
It is the examiner’s position that given the invention of King in view of Bidkar has a hydrophobic coating the same as the claimed invention, the hydrophobically-coated article of King in view of Bidkar would inherently would inherently repulse fluid from the article while the article is moving through the fluid as presently claimed.

Claims 1, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vorontsov et al. (“Prospective spacecraft for Venus research: Venera-D design,” Solar Sys.Res., Vol. 45, pp. 710-714, hereinafter Vorontsov) in view of Mabry and Ruth (“Fluorinated POSS,” American Chemical Society Conference (DTIC file), pp. 1-35, published 2003, hereinafter Mabry) and evidence provided by Hybid (“What is POSS?,” accessed 18 Mar. 2022, hereinafter Hybrid).
Regarding claims 1, 12, and 18-19, Vorontsov teaches a descent module for a mission to Venus (Abstract).
Vorontsov does not disclose a hydrophobic coating on the descent module.
Mabry teaches the coating of fluorinated POSS on spacecraft in order to form a hydrophobic surface (slide 7).
As evidenced by Hybrid, POSS is polyhedral oligomeric silsesquioxane, a nanostructured chemical that bridges the gap between ceramic and organic materials (page 1, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorinated POSS as taught by Mabry on the exterior of Vorontsov’s spacecraft.  Mabry teaches that his fluorinated POSS coatings are resistant to atomic oxygen and solar UV and VUV radiation (slide 11).
It is the examiner’s position that given the invention of Vorontsov in view of Mabry has a hydrophobic coating the same as the claimed invention, the hydrophobically-coated spacecraft of Vorontsov in view of Mabry would inherently repulse fluid from the spacecraft while the spacecraft is moving through the fluid as presently claimed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vorontsov et al. (“Prospective spacecraft for Venus research: Venera-D design,” Solar Sys.Res., Vol. 45, pp. 710-714, hereinafter Vorontsov) in view of Mabry and Ruth (“Fluorinated POSS,” American Chemical Society Conference (DTIC file), pp. 1-35, published 2003, hereinafter Mabry) and further in view of Carandente et al. (“Aerothermodynamic and stability analyses of a deployable re-entry capsule,” Acta Astronautica, Vol. 93, pp. 291-293, published 26 July 2013, hereinafter Carandente) and evidence provided by Williams (“Venus fact sheet,” published 23 Dec. 2021, hereinafter Williams).
Regarding claim 21, Vorontsov in view of Mabry teaches the elements of claim 19.
Vorontsov in view of Mabry does not disclose that the coated article has or is a tip.
Carandente teaches a deployable re-entry capsule (Abstract), which has a tip (Figure 1, reproduced below).


    PNG
    media_image1.png
    536
    915
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the re-entry capsule of as taught by Carandente coated with the fluorinated POSS as taught by Mabry as the exterior of Vorontsov’s spacecraft.  nd column, 7. Concluding remarks section, 1st paragraph – continuing to page 302, 1st column, 1st paragraph).
As evidenced by Williams, the density of Venus’s atmosphere is 65 kg/m3 (page 3, Venus Atmosphere).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  e5e10 (“e5e10 Red Devil Arrowhead on Amazon.com,” accessed 21 Feb. 2022) has sold Teflon coated arrowheads since Aug. 2016.  Cassie and Baxter (“Wettability of porous surfaces,” Trans.Faraday Soc., Vol. 40, pp. 546-551, published 1944) teaches that some porous surfaces are water repellant.  Paszkowski (US Patent Application 2005/0061221 A1, published 24 Mar. 2005) teaches a superhydrophobic coating that reduces skin friction.  Smirnov et al. (US Patent 5,747,561, published 05 May 1998) teaches application of a dispersion to a substrate in order to provide anti-friction properties.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787